UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-6813



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEE ALLEN LOWRY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-92-42-H, CA-97-82-5-H)


Submitted:   July 2, 1998                  Decided:   July 16, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lee Allen Lowry, Appellant Pro Se. Bruce Charles Johnson, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Appellant appeals the district court’s order denying his

motion for reconsideration of the denial of his 28 U.S.C.A. § 2255

(West 1994 & Supp. 1998) motion. We have reviewed the record and

the   district   court’s   opinions   and   find   no   reversible   error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. United States v.

Lowry, Nos. CR-92-42-H; CA-97-82-5-H (E.D.N.C. May 13, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                DISMISSED




                                      2